In an action to recover damages for the conversion of two trailers, defendant Stoll Packing Corp. appeals from an order of the Supreme Court, Queens County, dated September 27, 1961, which denied its motion for summary judgment dismissing the fourth amended complaint on the merits as to it (Rules Civ. Prac., rule 113). Order affirmed, with $10 costs and disbursements (cf. Goldner Trucking Corp. v. Stoll Packing Corp., 12 A D 2d 639). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.